Citation Nr: 1206202	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  07-01 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1962 until April 1965.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for the above-referenced claims.  

By way of brief history, the Veteran's claims were previously before the Board in  October 2010, at which time the Board denied service connection for bilateral hearing loss and tinnitus.  Thereafter, the Veteran appealed the Board's denial of his claim to the United States Court of Appeals for Veterans Claims (Court).  In June 2011, the Veteran and the Secretary of VA (the parties) filed a Joint Motion for an Order Vacating and Remanding the Board Decision (Joint Motion).  The Joint Motion moved for the Court to vacate and remand the October 2010 Board decision as the parties agreed the previous Board decision was deficient in its reliance on an April 2006 VA audiological examination that did not give proper consideration to the Veteran's service treatment records.  In June 2011, the Court granted the parties' Joint Motion.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the Veteran's bilateral hearing loss is related to his period of active service.  

2.  Resolving all doubt in the Veteran's favor, the Veteran's tinnitus is related to his period of active service.





CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2011).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.3.03, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCCA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable result or be of assistance to this inquiry.  

In the decision below, the Board grants the claims of service connection for bilateral hearing loss and tinnitus.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the awards.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Legal Criteria for Service Connection

Service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection for certain organic diseases of the nervous system, such as hearing loss, may also be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.385, impaired hearing will be considered a disability for purposes of the laws administered by VA when the threshold level in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  The criteria of 38 C.F.R. § 3.385 operates only to establish when a hearing loss can be service connected.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The failure to meet these criteria at the time of the Veteran's separation from active service is not necessarily a bar to service connection for a hearing loss disability.  However, once hearing impairment is established under the criteria of 38 C.F.R. § 3.385, a claimant may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is causally related to service.  See 38 C.F.R. § 3.303(d); see also Hensley, 5 Vet. App. at 160; Heur v.  Brown, 7 Vet. App. 379, 384 (1995).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Merits of the Claims

The Veteran essentially claims that his current bilateral hearing loss and tinnitus are related to his military service.  Specifically, he claims that he experienced noise exposure while on active duty and that this noise exposure is responsible for his current hearing disorders.   Having reviewed the evidence of record, the Board finds the evidence is in relative equipoise as to whether the claimed disorders are related to the Veteran's military service.  As a state of equipoise as been reached, the Veteran prevails and the claims for service connection must be granted.  

The Veteran's service personnel records confirm his service in the United States Navy from April 1962 until April 1965.  His DD 214 lists his military occupational specialty as an electrician's mate.  These records are negative for any indication that the Veteran received any awards or decorations indicative of combat service.  His in-service exposure to acoustic trauma has been conceded.    

Associated with the claims file are the Veteran's service treatment records, which are negative for complaints or diagnosis of a hearing disorder.  Reports of medical examination dated in April 1962 and December 1963 show that the clinical evaluations of the Veteran's ears were generally normal and that he achieved 15/15, bilaterally, on whispered voice tests.  An April 1965 report of medical examination shows that he underwent an audiological examination prior to his separation from the military, which revealed that pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
5 (15)
5 (15)
0 (10)
-5 (0)
LEFT
5 (20)
5 (15)
10 (20)
10 (20)
5 (10)

The Board notes that prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA). Those are the first figures of each column and are not in parentheses. Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.

Post-military VA medical records show that the Veteran was treated for his hearing symptomatology.  An October 2005 audiology consultation note documents his report of difficulty understanding speech in the presence of background noise and bilateral tinnitus.  The Veteran underwent a clinical examination, to include an audiometric evaluation.  The claims file includes what appears to the audiogram from the October 2005 audiology consult.  While it is undated, the assessment was performed by the same examiner who evaluated the Veteran during the October 2005 audiology consult.  On the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
35
30
30
LEFT
25
30
35
50
55

Following the examination, he was diagnosed with bilateral sensorineural hearing loss.  The examiner noted that the test results were consistent with cochlear involvement in the right ear, exacerbated by aging.  She also stated that she could not rule out retrocochlear pathology in the left ear.  The examiner further noted that military noise exposure was likely a contributing factor.  She did not provide a detailed rationale to support her conclusions.    

In April 2006, the Veteran underwent a VA audiology examination to determine the etiology of the claimed hearing disorders.  The examiner reviewed the claims file, to include the Veteran's service treatment records.  He noted that the Veteran underwent an audiometric examination in April 1965 in conjunction with his separation from the military.  While the examiner determined that the April 1965 examination indicated hearing within normal limits, it is unclear whether she converted the results of the April 1965 audiogram from ASA standards to ISO-ANSI standards during her assessment of the Veteran's in-service hearing.  
The examiner noted that the Veteran's in-service noise exposure had been conceded.  The Veteran described the nature of his military service as working in close proximity to turbines and diesel generators.  He reported having hearing loss for a few years and that he began to notice his tinnitus approximately ten years prior.  He underwent an audiological evaluation, on which the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
30
25
LEFT
25
30
40
60
55

Speech audiometry revealed speech recognition ability of 100 percent in the right ear at 65 decibels, and 100 percent in the left ear at 70 decibels.  The examiner diagnosed the Veteran with sensorineural hearing loss in both ears.  She stated that the results of the examination were consistent with a history of noise exposure and that his military noise exposure had been conceded.  She highlighted, however, that the Veteran's separation audiogram indicated that his hearing was normal, which she concluded made it less likely than not that his hearing loss and tinnitus were related to his military service.  

Following the Court's grant of the June 2011 JMR, the Board requested a Veterans Health Administration (VHA) medical opinion in December 2011 to resolve the question of whether the Veteran's hearing loss and tinnitus are etiologically related to service.  In accordance with the VHA medical opinion request, the Veteran's claims file was reviewed by a VA audiologist for the purpose of obtaining such medical opinions with respect to the Veteran's claims.  In a January 2012 response, the VA audiologist indicated that the Veteran's claims file was reviewed, and noted the Veteran's history of military noise exposure and his in-service hearing assessments.  She specifically noted that she converted the results of the December 1965 audiometric evaluation from the ASA standard to the ANSI standard in her consideration of the evidence.  Based on her review of the Veteran's documented and reported history, the examiner essentially opined that it was as likely as not that the Veteran's hearing loss and tinnitus incurred during his military service.  The VHA examiner highlighted the Veteran's reports of in-service noise exposure and that his military noise exposure had been conceded.  She essentially noted that although the Veteran's service treatment records did not show a permanent threshold shift between 1962 and 1965, patients with high frequency hearing loss often respond appropriately to test stimuli based on low frequency and mid-frequency information contained in the test stimuli and from contextual cues.  The VHA examiner stated that it was possible that the Veteran's hearing was well within normal limits (better than what was documented 1965) and that results shown in 1965 were due to a permanent threshold shift throughout the frequency range due to noise exposure.  She further concluded that the permanent threshold shift was most likely exacerbated by the aging process, as documented in subsequent hearing tests.   

With regards to the Veteran's tinnitus, the VHA examiner noted that the Veteran's military noise exposure had been conceded.  She noted that tinnitus is a condition that is secondary to noise exposure.  The VHA examiner also highlighted the Veteran's 2006 report of experiencing tinnitus for approximately ten years and noted that late onset tinnitus was possible.  

Having reviewed the evidence of record, the Board finds that service connection is warranted for bilateral hearing loss. Initially, the Board notes that the medical evidence shows that the Veteran is currently diagnosed with bilateral hearing loss, as defined in 38 C.F.R. § 3.385 and tinnitus.  Thus it is clear that the Veteran is currently diagnosed with the claimed disorders.

The Veteran is indeed competent to testify as to the observable aspects of diminished hearing and the Board may accept his statements in this regard.  In determining whether evidence submitted by an appellant is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Veteran's statements that he has proffered during the course of this appeal regarding in-service noise exposure have not been contradictory.  His in-service exposure to noise has been conceded by VA.   Moreover, since he filed his claim, his recitation of the symptoms produced by his hearing disorders, and how long he has been bothered by the conditions, has remained consistent.  The Board notes the Veteran's report during the April 2006 VA examination of having hearing loss for a few years and he first noticed his tinnitus ten years prior.  However, the Board does not consider this single report to diminish his credibility in this regard, as the statement appeared to a simple approximation as to the date of treatment that his disorders first began to become problematic and was not intended to be definitive.  Instead, the Board finds that his statements are credible, probative, and they add weight to the overall claim.  See Struck v. Brown, 9 Vet. App. 145, 155-56 (1996); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In this case, the Board finds that the Veteran's lay statements describing the onset and chronicity of his bilateral hearing loss and tinnitus consistent with the nature of his military service and training.  The Veteran's service personnel records confirm that he served as an electrician's mate and his exposure to in-service acoustic trauma has been conceded.  Thus, his account as to exposure to acoustic trauma during his period of active service is found to be credible and supported by the later diagnoses rendered by VA.  Id.

The Board finds that the medical evidence is in relative equipoise as to whether the Veteran's bilateral hearing loss and tinnitus are related to his military noise exposure.  In this regard, the claims file includes the VHA examiner's January 2012 opinion relating the Veteran's hearing loss and tinnitus to his military service.  In contrast, the April 2006 VA examiner concluded that it was less likely than not that the Veteran's hearing disorders were related to his military service.  While the April 2006 VA examiner reviewed the entire claims file and performed a full clinical assessment of the Veteran's hearing, the Board does not find the VA examiner's opinion to be of a greater probative value.  The Board highlights that the April 2006 examiner relied heavily on the fact that the Veteran's December 1965 separation report of medical examination did not show audiometric evidence of hearing loss in rendering her opinion against the claim.   As an initial matter, the Board again highlights that it is unclear whether the April 2006 converted the December 1965 audiometric results from the ASA standards to the ANSI standards in reviewing the Veteran's service treatment records.  Thus, the accuracy of her review is questionable.  Moreover, the April 2006 VA examiner's opinion runs counter to VA law and regulations which permit service connection for hearing loss even in those cases where hearing loss is not noted in service.  See Hensley v. Brown, 5 Vet. App. at 160 (observing that "[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.").  As a result, the April 2006 examiner's opinion does not constitute the most probative evidence of record regarding whether the Veteran's hearing loss and tinnitus are related to in-service noise exposure.  

Given the above, the Board finds that the medical evidence has placed the record in equipoise as to whether the Veteran's hearing loss and tinnitus are related to his military service.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, with resolution of doubt in the Veteran's favor, the Board concludes that a grant of service connection for hearing loss and tinnitus are warranted.

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion or providing the Veteran with an additional medical examination.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-07 (1994).  Accordingly, the claims for service connection for bilateral hearing loss and tinnitus are granted.


ORDER

Service connection for bilateral hearing loss is granted, subject to the laws and regulations governing monetary awards.

Service connection for tinnitus is granted, subject to the laws and regulations governing monetary awards.  



____________________________________________
JONATHAN B. KRAMER	
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


